Citation Nr: 1614735	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1986 to December 1992 and February 2003 to May 2003, with additional participation in the reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared for an RO formal hearing in September 2013; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran's representative submitted a February 2016 appellate brief indicating that the November 2011 VA examination is inadequate.  The Board agrees that an addendum opinion is needed to consider certain evidence not discussed by the VA examination of record.  Specifically, in the Service Treatment Records, an April 1987 treatment note records lumbar lordosis with flattened segment of the upper lumbar spine.  An April 1992 treatment note reflects that the Veteran injured his neck and back after doing sit-ups.  An addendum opinion is needed to discuss the likelihood that the Veteran's lumbar spine disability was incurred during service, with consideration of these facts.

Further, the February 2016 brief cites multiple scholarly articles that state that long term altered gait, such as due to the Veteran's service connection bilateral knee disability, can impact other joints, and requests that the Veteran's gait be reevaluated.  In light of this additional evidence attached, the Board finds an additional VA examiner's opinion is required to comment on whether the Veteran's service-connected bilateral knee disabilities caused or permanently aggravate the Veteran's lumbar spine through his gait.

Finally, the November 2011 VA examiner did not set forth rationale explaining why or why not the Veteran's lumbar spine disorder was either (a) caused by or (b) aggravated by the service-connected bilateral knee disabilities.  As the examiner's report did not address the element of aggravation, the Board finds it necessary to remand for a VA examination to address this point.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is obligated to investigate the theories of entitlement for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the claims file and any private treatment records, as requested by the Veteran.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the lumbar spine disability. The claims file must be provided to the examiner for review in connection with the examination.

(a)  With respect to each lumbar spine disorder identified by the examiner, to include herniated disc, the examiner should provide an opinion as to:

(1)  Whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(2)  Whether the Veteran's service-connected right and left knee disabilities caused or permanently aggravated the Veteran's lumbar spine condition.

(b)  In formulating the above opinions, the examiner is to consider the medical research cited in the Veteran's February 2016 post-remand brief, which indicates that long term altered gait, such as due to the Veteran's service connection bilateral knee disability, can impact other joints.

The examiner is to discuss whether the Veteran's service-connected bilateral knee disabilities impact the Veteran's lumbar spine through his gait.

(c)  The examiner is also to consider the multiple complaints of lower back pain in the Service Treatment Records, and specifically, the April 1987 treatment note which records lumbar lordosis with flattened segment of the upper lumbar spine, and the April 1992 treatment note which reflects that the Veteran injured his neck and back after doing sit-ups.  

A complete rationale for each opinion offered should be provided, and if the examiner finds an opinion requested to be speculative, he or she must explain why it is speculative.
 
2. Thereafter, and after undertaking any other development action deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case.  
After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


